DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to motion compensation using Bi-directional Optical flow (BIO) to refine motion for a bi-direction predicted block. In particular, the present invention relates to computational complexity reduction associated with the BIO process.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “ limiting data range related to the first x-gradients, the first y-gradients, the second x-gradients and the second y-gradients to a pre-defined bit-depth to generate range-limited first x-gradients, range- limited first y-gradients, range-limited second x-gradients and range-limited second y-gradients; 15deriving a set of gradient parameters based on first information, wherein the first information comprising the range-limited first x-gradients, the range-limited first y-gradients, the range-limited second x-gradients, the range-limited second y-gradients; deriving x-motion offset and y-motion offset based on the set of gradient parameters; generating a refined predictor for the current block based on second information, wherein the 20second information comprising the x-motion offset and the y-motion offset; and encoding or decoding the current block based on the refined predictor.” 
deriving reference differences between interpolated pixels in the first reference block and the second reference block; wherein a data range for the x-gradient sums and the y-gradient sums, the reference differences, or both are shifted by a first pre-defined bit-depth; 5deriving x-motion offset and y-motion offset using first information, wherein the first information comprising the x-gradient sums, the y-gradient sums, and the reference differences; generating a refined predictor for the current block based on second information, wherein the second information comprising the x-motion offset and the y-motion offset; and encoding or decoding the current block based on the refined predictor.” 
The closest prior art found was HUANG et al. (WO 2017036399 A1), hereinafter referred to as HUANG and IKAI (US 20190045214 A1) hereinafter referred to as IKAI.
HUANG pertains to motion compensation for video coding using bi-directional optical flow (BIO) techniques. In particular, the present invention relates to extending the BIO to more general cases, or applying BIO adaptively to improve performance or reducing complexity (HUANG, ¶ [0002]). Chain discloses receiving input data associated with a current block in a current picture; determining a first reference block in a first reference picture based on a first motion vector and a second reference block in a second reference picture based on a second motion vector;  deriving x-direction gradient difference corresponding to a given position of the current block between first x-direction  gradient of the first reference block and second x-direction gradient of the second reference block; deriving y-direction gradient difference corresponding to the given position of the current block between first y-direction gradient of the first reference block and second y-direction gradient of the second reference block; Determining  weighted by the x-offset value, and the y-direction gradient difference weighted by the y-offset value; and  encoding or decoding pixel data at the given position of the current block using the bi-directional optical-flow prediction corresponding to the given position (HUANG, ¶ [0037]).
IKAI is directed to a moving image decoding device, moving image coding device, and a prediction image generation apparatus comprising a correction coefficient derivation unit that performs integer operation, instead of obtaining the correction weight vector (u, v) which requires the operation in decimal point accuracy, by using, for example, uh which is an integer value obtained by shiftBIO bit shift to the left on u, and vh which is an integer value obtained by shiftBIO bit shift to the left on v. (IKAI, ¶¶ [0001] and [0212] ). However, HUANG and IKAI, either, singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Independent claims 6 and 13 recite features similar to the features discussed above. Therefore, the independent claims are allowable for analogous reasons.
Dependent claims 2-5 and 8-12 are allowed for the reasons concerning the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/FABIO S LIMA/Primary Examiner, Art Unit 2486